                                            Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 1 of 31




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                             Case No. 16-cv-05314-JST
                                            In re TWITTER, INC. SECURITIES
                                            LITIGATION
                                   8
                                            _______________________________________              ORDER DENYING MOTION FOR
                                   9                                                             SUMMARY JUDGMENT
                                            This Document Relates to:
                                  10                                                             ECF No. 314-4
                                            ALL ACTIONS
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            In this securities class action, Defendants move for summary judgment as to both claims in

                                  15   the operative complaint. The Court will deny the motion.1

                                  16   I.       BACKGROUND AND PROCEDURAL HISTORY

                                  17            This is a securities class action against Twitter, Inc., a social media company, and two of

                                  18   its officers, Richard Costolo and Anthony Noto, for alleged violations of §§ 10(b) and 20(a) of the

                                  19   Securities Exchange Act of 1934. Costolo was the Chief Executive Officer (“CEO”) of Twitter

                                  20   until July 1, 2015. Noto was Twitter’s Chief Financial Officer (“CFO”) during all relevant times.

                                  21            The gravamen of the operative complaint, ECF No. 81, is that Defendants made

                                  22   misleading statements that caused the price of Twitter stock to trade at artificially high prices

                                  23   during the Class Period, which ranges from February 6, 2015, to July 28, 2015. Plaintiffs allege

                                  24   that Defendants misled investors during the Class Period by making public statements that did not

                                  25   reflect the actual state of Twitter’s user engagement, which is relevant to evaluating Twitter’s

                                  26
                                  27
                                       1
                                        The parties’ motions to exclude certain expert testimony under Federal Rule of Evidence 702
                                  28   will be resolved in a separate order.
                                           Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 2 of 31




                                   1   potential user growth and financial performance. Plaintiffs aver that Defendants omitted

                                   2   information from the challenged statements that would have provided investors with the necessary

                                   3   context to evaluate Twitter as an investment. This included information pertaining to Twitter’s

                                   4   daily active users (“DAU”) and the ratio of DAU to monthly active users (“MAU”)

                                   5   (“DAU/MAU”), which are metrics that measure user engagement or frequency of use. Plaintiffs

                                   6   allege that persons who purchased Twitter stock during the Class Period suffered economic losses

                                   7   when the price of Twitter stock declined as a result of two sets of corrective disclosures that

                                   8   revealed the problems with user engagement, and potentially with user growth, that the challenged

                                   9   statements had concealed.

                                  10          On October 16, 2017, the Court granted in part and denied in part Defendants’ motion to

                                  11   dismiss.2 ECF No. 113. In relevant part, the Court denied the motion as to the theory that

                                  12   Defendants’ omission of information about DAU and DAU/MAU rendered Defendants’
Northern District of California
 United States District Court




                                  13   statements about user growth and user engagement misleading.3 Id. at 24-28. The Court also

                                  14   denied the motion with respect to the theory that Defendants’ affirmative statements about

                                  15   DAU/MAU and ad engagement were misleading. Id. at 30-32.

                                  16          On July 17, 2018, the Court granted the motion for class certification under Rules 23(a)

                                  17   and (b)(3) filed by Lead Plaintiff KBC Asset Management NV (“KBC”). The Court certified the

                                  18   following class: “all persons and entities that, during the period from February 6, 2015, through

                                  19   July 28, 2015, inclusive [], purchased or otherwise acquired shares of the publicly traded common

                                  20   stock of Twitter, Inc. [], and were damaged thereby.”4 ECF No. 181 at 16. In the same order, the

                                  21
                                       2
                                  22     The Court granted the motion with respect to the theory that Defendants made misleading
                                       statements about MAU trends by failing to disclose that such trends were based on low-quality
                                  23   users. ECF No. 113 at 32-34.
                                       3
                                         Defendants argue that Plaintiffs have changed “the theory of their case” by proceeding at
                                  24   summary judgment based on the “untested theory” that Defendants’ statements were misleading
                                       by virtue of Defendants’ omission of DAU/MAU information from such statements. ECF No.
                                  25   396-4 at 1-2 & n.2. The Court disagrees. One of the theories that survived Defendants’ motion to
                                       dismiss was the theory that Defendants’ statements about MAU growth were misleading because
                                  26   Defendants failed to disclose “companion DAU data” and information that the “DAU to MAU
                                       ratio” was declining. See ECF No. 113 at 24-26.
                                  27   4
                                         Excluded from the Class are Defendants; members of the Individual Defendants’ immediate
                                  28   families; Twitter’s subsidiaries and affiliates; any person who is or was an officer or director of
                                       Twitter during the Class Period; any entity in which any Defendant has a controlling interest; and
                                                                                           2
                                         Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 3 of 31




                                   1   Court appointed KBC and National Elevator Industry Pension Fund as co-class representatives,

                                   2   and the law firms Motley Rice LLC and Robbins Geller Rudman & Dowd LLP as co-class

                                   3   counsel. Id. at 16-17.

                                   4           Defendants’ present motion for summary judgment follows.

                                   5   II.     REQUESTS FOR JUDICIAL NOTICE

                                   6           Before turning to the substance of Defendants’ motion for summary judgment, the Court

                                   7   first addresses the parties’ requests for judicial notice.

                                   8           “The court may judicially notice a fact that is not subject to reasonable dispute because it:

                                   9   (1) is generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and

                                  10   readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.

                                  11   201(b). The Court “must take judicial notice if a party requests it and the court is supplied with

                                  12   the necessary information.” Fed. R. Evid. 201(c)(2).
Northern District of California
 United States District Court




                                  13           First, Defendants request that the Court take judicial notice of certain documents that fall

                                  14   within the following categories: (1) analyst reports; (2) Defendants’ filings with the Securities and

                                  15   Exchange Commission (“SEC”); (3) four “tweets” by the “verified Selerity Twitter account”; and

                                  16   (4) Twitter’s press releases, metrics and financials published on Twitter’s website, and transcripts

                                  17   of Twitter’s earnings calls. ECF No. 355.

                                  18           Plaintiffs oppose the request (1) to the extent that Defendants ask the Court to take notice

                                  19   of the truth of the matters asserted in the documents at issue; and (2) to the extent that Defendants

                                  20   request that the Court take judicial notice of the four tweets, which Plaintiffs argue were published

                                  21   by a private non-party and therefore do not have the indicia of accuracy required for judicial

                                  22   notice. See ECF No. 399.

                                  23           Because their authenticity and accuracy is not disputed, the Court will take judicial notice

                                  24   of the analyst reports; Defendants’ filings with the SEC; and Twitter’s press releases, publicly

                                  25   disseminated metrics and financials, and transcripts of earnings calls. Courts routinely take

                                  26
                                  27
                                       the legal representatives, heirs, successors and assigns of any such excluded person or entity. ECF
                                  28   No. 181 at 16 n.7.
                                                                                           3
                                         Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 4 of 31




                                   1   judicial notice of these types of documents to determine what information was available to the

                                   2   market. See, e.g., Metzler Inv. GMBH v. Corinthian Colleges, Inc., 540 F.3d 1049, 1064 n.7 (9th

                                   3   Cir. 2008) (holding that the district court properly took judicial notice of publicly available

                                   4   financial documents and SEC filings); Von Saher v. Norton Simon Museum of Art at Pasadena,

                                   5   592 F.3d 954, 960 (9th Cir. 2009) (holding that courts “may take judicial notice of publications

                                   6   introduced to indicate what was in the public realm at the time, not whether the contents of those

                                   7   articles were in fact true”) (citation and internal quotation marks omitted). Because the truth of

                                   8   the matters asserted in these documents is subject to reasonable dispute, however, the Court takes

                                   9   judicial notice only of the statements contained therein, but not for the purpose of determining the

                                  10   truth of those statements. Shaev v. Baker, No. 16-CV-05541-JST, 2017 WL 1735573, at *7 (N.D.

                                  11   Cal. May 4, 2017) (citing In re LDK Solar Sec. Litig., 584 F. Supp. 2d 1230, 1254 (N.D. Cal.

                                  12   2008)).
Northern District of California
 United States District Court




                                  13             With regard to the disputed tweets, the Court agrees with those courts that have held that

                                  14   “judicial notice is proper because the existence of the publicly-available articles and tweets cannot

                                  15   reasonably be questioned.” See, e.g., Unsworth v. Musk, No. 19-MC-80224-JSC, 2019 WL

                                  16   5550060, at *4 (N.D. Cal. Oct. 28, 2019) (citing Von Saher, 592 F.3d at 960); Olson v. California,

                                  17   No. 19-CV-10956-DMG (RAOx), 2020 WL 905572, at *4 (C.D. Cal. Feb. 10, 2020) (taking

                                  18   judicial notice of tweets referred to in the complaint and moving papers on the ground that “those

                                  19   documents’ existence cannot reasonably be disputed”) (citation omitted). The Court takes judicial

                                  20   notice of the tweets solely “to indicate what was in the public realm at the time,” but not for the

                                  21   purpose of determining whether the contents of those tweets “were in fact true.” Von Saher, 592

                                  22   F.3d at 960 (citation and internal quotation marks omitted).

                                  23             Second, Plaintiffs request that the Court take judicial notice of documents that fall within

                                  24   the following categories: (1) analyst reports; (2) news articles; (3) and SEC filings. Plaintiffs

                                  25   request that the Court take judicial notice of the existence and content of these documents, but not

                                  26   for the truth of the matters asserted therein. ECF No. 369. Defendants do not oppose Plaintiffs’

                                  27   request. ECF No. 400.

                                  28             Because their authenticity and accuracy is not disputed, and because, as noted above,
                                                                                           4
                                         Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 5 of 31




                                   1   courts routinely take judicial notice of these types of documents, the Court will take judicial notice

                                   2   of the analyst reports, news articles, and SEC filings cited by Plaintiffs, but not for the truth of the

                                   3   matters asserted therein.

                                   4   III.   UNIDISPUTED FACTS

                                   5          A.      Before the Class Period

                                   6          Twitter has publicly stated that its success and financial performance depend, at least in

                                   7   part, on the size and engagement of its user base. See, e.g., ECF No. 370-5 at 26 (Twitter’s

                                   8   November 4, 2013, Amended Form S-1 Registration Statement stating that “[t]he size of our user

                                   9   base and our users’ level of engagement are critical to our success” and “[o]ur financial

                                  10   performance has been and will continue to be significantly determined by our success in growing

                                  11   the number of users and increasing their overall level of engagement on our platform as well as the

                                  12   number of ad engagements”). User growth depends in part on user engagement, because users
Northern District of California
 United States District Court




                                  13   who are more engaged are less likely to “churn” (i.e., stop using the platform). See ECF No. 362-

                                  14   6 at 4, 10 (Akash Garg, a senior member of Twitter’s growth team, testifying during his deposition

                                  15   that more engaged users are less likely to churn and that daily active use “is certainly a

                                  16   prerequisite for healthy MAU growth”).

                                  17          When Twitter first became a public company, it disclosed “Key Metrics” that it used to

                                  18   measure user growth and user engagement. ECF No. 370-5 at 75-76. These included MAU

                                  19   (monthly active users), “a measure of the size of [Twitter’s] active user base,” and Timeline Views

                                  20   and Timeline Views per MAU, “measures of user engagement.” Id.

                                  21          In 2014, Twitter established a Metrics Task Force to evaluate all of Twitter’s metrics and

                                  22   decide what metrics it would use internally and externally. ECF No. 362-10 at 2. In September

                                  23   2014, the Metrics Task Force decided to stop reporting Timeline Views and worked on finding a

                                  24   replacement metric. ECF No. 362-11 at 8-9.

                                  25          On November 12, 2014, Twitter held an “Analyst Day,” during which management

                                  26   discussed products, strategy, and new services. See generally ECF No. 371-2 (Transcript of

                                  27   Analyst Day). At that event, Twitter announced its “operational goal of building the world’s

                                  28   largest daily audience.” Id. at 5, 6, 8. A Twitter representative stated that, although Twitter
                                                                                          5
                                         Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 6 of 31




                                   1   previously had not “focused on DAU . . . if we’re going to be the largest daily audience in the

                                   2   world, that has to change.” Id. at 105.

                                   3          At Analyst Day, Noto presented a “financial overview,” during which he discussed eight

                                   4   “major growth drivers” for revenue, which included both DAU and DAU/MAU. Id. at 91, 94, 96.

                                   5   With respect to DAU/MAU, Noto stated that the “year-to-date DAU to MAU ratio for our top 20

                                   6   markets” is 48%. Id. at 91. Noto described DAU/MAU as a “frequency” metric and the “best

                                   7   way to quantify the impact of engagement.” Id. at 94. Noto also stated that the top 20 markets

                                   8   “account for 80% of our users and 90% of our revenue,” and that Twitter could generate an

                                   9   additional $500 million in annual revenue by increasing its DAU/MAU from 48% to 51%. Id.

                                  10   With respect to MAU, Noto stated that Twitter was positioned to “grow [MAU] by 2x,” from 284

                                  11   million, id. at 91, to over 550 million in the intermediate term, id. at 96. Noto also announced that

                                  12   Twitter would no longer disclose Timeline Views because that measure had become “less and less
Northern District of California
 United States District Court




                                  13   relevant of a metric.” Id. at 109.

                                  14          After Analyst Day, internal Twitter emails state that dashboards for DAU, DAU/MAU,

                                  15   and MAU would be created to provide daily updates of those metrics for Noto and others, and that

                                  16   regular meetings would be held to discuss metrics, including DAU/MAU. See, e.g., ECF No. 362-

                                  17   23 (email stating that metrics dashboard for Noto would include DAU/MAU); ECF No. 363-19

                                  18   (email stating that CFO dashboard would be updated daily); ECF No. 362-24 (email to Noto and

                                  19   others attaching detailed user metrics slides); ECF No. 363-20 (email stating that weekly meetings

                                  20   to discuss user retention and related metrics, which included DAU/MAU, would be held); ECF

                                  21   No. 363-21 (email to Noto and others containing “Monthly Metrics Review” for Q1 2015,

                                  22   including DAU/MAU trends).

                                  23          Before earnings calls with investors, internal “earnings binders” with “detailed information

                                  24   about financial and operational performance in the quarter” would be prepared and distributed to

                                  25   top executives, including Noto. ECF No. 371-15 at 4-5 (Krista Bessinger deposition testimony).

                                  26   The binders contained detailed information and analysis about DAU, MAU, DAU/MAU. See

                                  27   generally ECF Nos. 362-15 and 362-38 (earnings binders for Q4 2014 and Q1 2015).

                                  28   ///
                                                                                         6
                                            Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 7 of 31




                                   1           B.     During the Class Period

                                   2           On February 5, 2015, Twitter issued a press release and held its quarterly earnings call

                                   3   with investors and analysts to report results for the fourth quarter of 2014 (Q4 2014). ECF No.

                                   4   371-18. The earnings binder for this earnings call stated that Twitter’s DAU/MAU for its top 20

                                   5   markets had fallen to 44.4%. ECF No. 362-15 at 178. The binder also included “Key Takeaways

                                   6   on Users,” which stated that “DAUs growth continues to stall” and “DAU/MAU continues to

                                   7   trend lower.” Id. at 171. A separate chart in the earnings binder showed that DAU/MAU had

                                   8   declined throughout 2014 in all of Twitter’s top 5 markets and 19 of its top 20 markets. Id. at 80-

                                   9   81.

                                  10           During the February 5 earnings call, Noto stated that Twitter’s more mature markets had a

                                  11   “very high DAU to MAU, 50% plus” and a lower rate in emerging markets, and that they “all

                                  12   migrate up to a higher rate over time.” ECF No. 371-18 at 9. Twitter also disclosed average
Northern District of California
 United States District Court




                                  13   MAUs of 288 million for Q4 2014, which meant that its net MAU additions during Q4 amounted

                                  14   to only 4 million, which was less than expected. Id. at 7. Noto stated, however, that “[t]he user

                                  15   numbers we saw in January, again, indicate that our MAU trend is already turned around.” Id. at

                                  16   2.

                                  17           After the earnings call, analysts reported that Twitter’s “[e]ngagement is improving,” ECF

                                  18   No. 371-21 at 2, “slower MAU growth is more than offset by improvements in engagement,” ECF

                                  19   No. 371-22 at 2, and “MAU Growth about to Pick Up as Engagement Rate Improves,” ECF No.

                                  20   371-23 at 2.

                                  21           On April 28, 2015, Twitter made disclosures with respect to its performance in Q1 2015.

                                  22   It disclosed that its MAU was 302 million, up from 288 million in the previous quarter. ECF No.

                                  23   371-27 at 3. Twitter also revealed that it would be reducing its revenue guidance for the rest of

                                  24   FY2015. Id. at 4. During the earnings call on April 28, Noto stated that the trend for MAU

                                  25   growth for Q2 2015 was “not similar to Q1” and MAU “visibility is actually limited.” ECF No.

                                  26   371-28 at 12. Noto also stated that DAU to MAU ratios in the quarter were “similar” by market

                                  27   relative to Analyst Day. Id. at 20. The earnings binder prepared before the April 28 earnings call,

                                  28   however, stated that that DAU/MAU for the top 20 markets had fallen to 44.3% from the 48%
                                                                                         7
                                         Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 8 of 31




                                   1   reported at Analyst Day. ECF No. 362-38 at 139.

                                   2          Twitter’s stock price declined on April 28 and April 29, 2015. ECF No. 352-10 ¶¶ 137-

                                   3   141.

                                   4          On July 28, 2015, Twitter issued results for Q2 2015 and held an earnings call, during

                                   5   which Noto revealed that Twitter’s DAU/MAU for the top 20 markets had fallen to 44%, and that

                                   6   Twitter did “not expect to see sustained meaningful growth in MAUs” for “a considerable period

                                   7   of time.” ECF No. 371-32 at 7.

                                   8          Twitter’s stock price declined for several days following the July 28, 2015, earnings call.

                                   9   ECF No. 352-10 ¶¶ 142-151.

                                  10   IV.    JURISDICTION

                                  11          The Court has subject matter jurisdiction under 28 U.S.C. § 1331.

                                  12   V.     LEGAL STANDARD
Northern District of California
 United States District Court




                                  13          Summary judgment is properly granted when no genuine and disputed issues of material

                                  14   fact remain, and when, viewing the evidence most favorably to the non-moving party, the movant

                                  15   is clearly entitled to prevail as a matter of law. Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477

                                  16   U.S. 317, 322-23 (1986).

                                  17          Material facts that would preclude entry of summary judgment are those which, under

                                  18   applicable substantive law, may affect the outcome of the case. The substantive law will identify

                                  19   which facts are material. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                  20          Where the moving party does not bear the burden of proof on an issue at trial, the moving

                                  21   party may discharge its burden of production by either of two methods: the moving party may

                                  22   produce evidence negating an essential element of the non-moving party’s case, or, after suitable

                                  23   discovery, the moving party may show that the non-moving party does not have enough evidence

                                  24   of an essential element of its claim or defense to carry its ultimate burden of persuasion at trial.

                                  25   Nissan Fire & Marine Ins. Co., Ltd., v. Fritz Cos., Inc., 210 F.3d 1099, 1106 (9th Cir. 2000).

                                  26          If the moving party discharges its burden by showing an absence of evidence to support an

                                  27   essential element of a claim or defense, it is not required to produce evidence showing the absence

                                  28   of a material fact on such issues, or to support its motion with evidence negating the non-moving
                                                                                          8
                                         Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 9 of 31




                                   1   party’s claim. Id.; see also Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir. 1991). If the

                                   2   moving party shows an absence of evidence to support the non-moving party’s case, the burden

                                   3   then shifts to the non-moving party to produce “specific evidence, through affidavits or admissible

                                   4   discovery material, to show that the dispute exists.” Bhan, 929 F.2d at 1409. The court must draw

                                   5   all reasonable inferences in favor of the party against whom summary judgment is sought.

                                   6   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                   7          The court is not required “to scour the record in search of a genuine issue of triable fact,”

                                   8   Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996) (citations omitted), and it may limit its review

                                   9   to the documents submitted for purposes of summary judgment and those parts of the record

                                  10   specifically referenced therein. Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026, 1030

                                  11   (9th Cir. 2001). “A mere scintilla of evidence will not be sufficient to defeat a properly supported

                                  12   motion for summary judgment; rather, the non-moving party must introduce some significant
Northern District of California
 United States District Court




                                  13   probative evidence tending to support the complaint.” Summers v. Teichert & Son, Inc., 127 F.3d

                                  14   1150, 1152 (9th Cir. 1997) (citation and internal quotation marks omitted).

                                  15   VI.    DISCUSSION

                                  16          A.      Section 10(b) and Rule 10-b5 claim

                                  17          The Securities and Exchange Act of 1934 “was designed to protect investors against

                                  18   manipulation of stock prices.” Basic Inc. v. Levinson, 485 U.S. 224, 230 (1988). The Supreme

                                  19   Court “repeatedly has described the fundamental purpose of the Act as implementing a philosophy

                                  20   of full disclosure.” Id. (citations and internal quotation marks omitted).

                                  21          Section 10(b) of the Securities Exchange Act of 1934 declares it unlawful to “use or

                                  22   employ, in connection with the purchase or sale of any security . . . , any manipulative or

                                  23   deceptive device or contrivance in contravention of such rules and regulations as the [SEC] may

                                  24   prescribe as necessary.” 15 U.S.C. § 78j(b). There is an “implied [ ] private cause of action” in

                                  25   Section 10(b). Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 37 (2011).

                                  26          “SEC Rule 10b-5 implements [Section 10(b)] by making it unlawful to . . . ‘make any

                                  27   untrue statement of a material fact or to omit to state a material fact necessary in order to make the

                                  28   statements made . . . not misleading.’” Id. (quoting 17 C.F.R. § 240.10b–5).
                                                                                         9
                                        Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 10 of 31




                                   1          “Thus, to prevail on a claim for violations of either Section 10(b) or Rule 10b-5, a plaintiff

                                   2   must prove six elements: ‘(1) a material misrepresentation or omission by the defendant; (2)

                                   3   scienter; (3) a connection between the misrepresentation or omission and the purchase or sale of a

                                   4   security; (4) reliance upon the misrepresentation or omission; (5) economic loss; and (6) loss

                                   5   causation.’” In re NVIDIA Corp. Sec. Litig., 768 F.3d 1046, 1051-52 (9th Cir. 2014) (quoting

                                   6   Matrixx Initiatives, 563 U.S. at 37-38).

                                   7          Defendants move for summary judgment, arguing that Plaintiffs do not have evidence to

                                   8   establish any of the following elements for a claim under § 10(b) and Rule 10b-5: (1) that

                                   9   Defendants made a false or misleading statement during the Class Period; (2) that Defendants

                                  10   acted with scienter; and (3) that Defendants’ alleged fraud was a substantial cause of the Twitter

                                  11   stock-price declines on April 28 and 29 and from July 29 to August 3, 2015.

                                  12          After carefully reviewing the evidence cited by the parties, the Court concludes that
Northern District of California
 United States District Court




                                  13   Plaintiffs have shown that genuine disputes of material fact preclude the entry of summary

                                  14   judgment in Defendants’ favor.

                                  15                  1.      Material misrepresentation or omission

                                  16          The first element of a claim under § 10(b) and Rule 10b-5 requires a plaintiff to show that

                                  17   the defendant made a statement that was “misleading as to a material fact.” Basic, 485 U.S. at

                                  18   238 (emphasis in the original). This materiality requirement is satisfied when there is “a

                                  19   substantial likelihood that the disclosure of the omitted fact would have been viewed by the

                                  20   reasonable investor as having significantly altered the total mix of information made available.”

                                  21   Id. at 231-232 (citation and internal quotation marks omitted). In other words, “materiality

                                  22   depends on the significance the reasonable investor would place on the withheld or misrepresented

                                  23   information.” Id. at 240. The determination of materiality requires a “fact-specific inquiry.” Id.

                                  24          The purpose of the materiality requirement is “to filter out essentially useless information

                                  25   that a reasonable investor would not consider significant, even as part of a larger mix of factors to

                                  26   consider in making his investment decision.” Basic, 485 U.S. at 234 (citations and internal

                                  27   quotation marks omitted). Thus, the “securities laws do not create an affirmative duty to disclose

                                  28   any and all material information. Instead, companies can control what they have to disclose under
                                                                                        10
                                           Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 11 of 31




                                   1   these provisions by controlling what they say to the market. But once defendants cho[o]se to tout

                                   2   positive information to the market, they [are] bound to do so in a manner that wouldn’t mislead

                                   3   investors, including disclosing adverse information that cuts against the positive information.”

                                   4   Schueneman v. Arena Pharm., Inc., 840 F.3d 698, 705-06 (9th Cir. 2016) (internal citations and

                                   5   quotation marks omitted) (alterations in the original).

                                   6           “In considering whether summary judgment on the issue is appropriate, [courts] must bear

                                   7   in mind that the underlying objective facts, which will often be free from dispute, are merely the

                                   8   starting point for the ultimate determination of materiality. The determination requires delicate

                                   9   assessments of the inferences a ‘reasonable shareholder’ would draw from a given set of facts and

                                  10   the significance of those inferences to him, and these assessments are peculiarly ones for the trier

                                  11   of fact. Only if the established omissions are so obviously important to an investor that reasonable

                                  12   minds cannot differ on the question of materiality is the ultimate issue of materiality appropriately
Northern District of California
 United States District Court




                                  13   resolved as a matter of law by summary judgment.” TSC Indus., Inc. v. Northway, Inc., 426 U.S.

                                  14   438, 450 (1976) (citation and internal quotation marks omitted). 5

                                  15           Here, Plaintiffs “may defeat summary judgment only by showing a genuine issue of fact

                                  16   with regard to a particular statement by the defendant corporation or its insiders.” In re

                                  17   Convergent Techs. Sec. Litig., 948 F.2d 507, 512 (9th Cir. 1991), as amended on denial of reh’g

                                  18   (Dec. 6, 1991) (citation and internal quotation marks omitted). Plaintiffs can do so by

                                  19   “demonstrat[ing] that a particular statement, when read in light of all the information then

                                  20   available to the market, or a failure to disclose particular information, conveyed a false or

                                  21   misleading impression.” Id.

                                  22           Plaintiffs argue that a genuine dispute exists with respect to whether three statements that

                                  23   Defendants made on February 5, 2015, and one statement they made on April 28, 2015, were

                                  24   misleading. The Court examines each challenged statement, in turn.

                                  25   ///

                                  26
                                  27
                                       5
                                        The materiality standards set forth in TSC Industries were “adopt[ed], for the § 10(b) and Rule
                                  28   10b-5 context” by the Supreme Court in Basic Inc., 485 U.S. at 249.
                                                                                         11
                                           Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 12 of 31




                                   1                         a.      February 5, 2015, challenged statements

                                   2           On February 5, 2015, during the earnings call for Q4 2014, Noto stated that “[i]n our more

                                   3   mature markets, we have very high DAU to MAU, 50% plus.”6 ECF No. 371-18 at 9. Plaintiffs

                                   4   argue that this statement was misleading because Defendants failed to disclose that the data in the

                                   5   Q4 2014 earnings binder showed that Twitter’s DAU/MAU for its top 20 markets had declined to

                                   6   44.4% from the 48% that Defendants reported at Analyst Day. See ECF No. 362-15 at 178.

                                   7           The Court concludes that Plaintiffs have shown that a genuine dispute exists as to whether

                                   8   this challenged statement was misleading. At Analyst Day, Noto stated that the “year-to-date

                                   9   DAU to MAU ratio for our top 20 markets” is 48%. ECF No. 371-2 at 91. Noto also stated that

                                  10   the top 20 markets “account for 80% of our users and 90% of our revenue.” Id. at 94. Further,

                                  11   Noto stated that there was a relationship between DAU/MAU and revenue, namely that an

                                  12   increase of 3% from 48% to 51% in the DAU/MAU for the top 20 markets would lead to an
Northern District of California
 United States District Court




                                  13   increase in revenue of $500 million per year. Id. In light of these Analyst Day statements, an

                                  14   investor reasonably could have interpreted Noto’s February 5 “50% plus” statement, which

                                  15   referred to “mature” markets, as being about the DAU/MAU of the top 20 markets, because the

                                  16   top 20 markets had the vast majority of Twitter’s users and accounted for the vast majority of

                                  17   Twitter’s revenue. Further, in the absence of a disclosure of the then-current DAU/MAU for the

                                  18   top 20 markets (44.4%), the “50% plus” statement could have suggested to a reasonable investor,

                                  19   falsely, that the DAU/MAU for the top 20 markets had actually increased since Analyst Day

                                  20   (48%). In light of the relationship between DAU/MAU and revenue disclosed at Analyst Day, this

                                  21   suggested positive trend in DAU/MAU could have impacted a reasonable investor’s assessment of

                                  22   Twitter. Based on the foregoing, a reasonable jury could conclude that the disclosure of the

                                  23   omitted DAU/MAU data for the top 20 markets (which showed a downward trend in DAU/MAU)

                                  24

                                  25
                                       6
                                        The statement in question is in the following portion of the earnings call: “Additionally, on the
                                  26   consumer side, many companies use DAU to MAU. And while that is a long term goal of ours to
                                       become a daily product, today we have great variance in DAU to MAU across geographies. In our
                                  27   more mature markets we have very high DAU to MAU, 50% plus, and in emerging markets we
                                       have very low DAU to MAU at 20% range. They all migrate up to a higher rate over time.” ECF
                                  28   No. 371-18 at 9.
                                                                                       12
                                           Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 13 of 31




                                   1   would have been perceived by a reasonable investor as having altered the total mix of information

                                   2   available with respect to Twitter, because that omitted data was relevant to evaluating Twitter’s

                                   3   future potential revenue. Schueneman, 840 F.3d at 705-06 (“[O]nce defendants cho[o]se to tout

                                   4   positive information to the market, they [are] bound to do so in a manner that wouldn’t mislead

                                   5   investors, including disclosing adverse information that cuts against the positive information.”)

                                   6   (citation and internal quotation marks omitted).

                                   7           None of Defendants’ arguments warrants a different conclusion. First, Defendants argue

                                   8   that the Court already rejected any claims premised on alleged fraud arising from the “50% plus”

                                   9   statement. ECF No. 396-4 at 9. Defendants misread the Court’s prior rulings, however. In its

                                  10   order granting in part and denying in part Defendants’ motion to dismiss, the Court denied the

                                  11   motion with respect to the theory that the February 5 “50% plus” statement was misleading in the

                                  12   absence of disclosures of specific data showing that user engagement was in fact “flat or
Northern District of California
 United States District Court




                                  13   declining.” See ECF No. 113 at 27-28. In other words, the Court found that the omission of

                                  14   specific information regarding user engagement metrics raised the inference that the February 5

                                  15   “50% plus” statement was misleading. Id. Accordingly, the Court’s prior rulings do not preclude

                                  16   Plaintiffs from challenging at this juncture the “50% plus” statement on the basis that the

                                  17   statement is misleading in the absence of user engagement disclosures, which would include

                                  18   DAU/MAU data.

                                  19           Defendants next argue that the “50% plus” statement was accurate and, therefore, not

                                  20   misleading as a matter of law. Defendants point to facts showing that three out of the top 20

                                  21   markets had a DAU/MAU of 50% or higher. See ECF No. 314 at 24-25. While Defendants are

                                  22   correct that three7 out of the top 20 markets had a DAU/MAU of 50% or more, that does not mean

                                  23   that the challenged statement is not misleading as a matter of law. A reasonable jury could

                                  24   conclude that the “50% plus” statement, which did not specify the “mature” markets it referred to8,

                                  25

                                  26   7
                                         The earnings binder states that one of Twitter’s top 20 markets, Japan, had a DAU/MAU above
                                       50%, and two other top 20 markets, Spain and Saudi Arabia, had a DAU/MAU at exactly 50%.
                                  27   ECF No. 362-15 at 80-81. The remaining 17 of the top 20 markets had a DAU/MAU at below
                                       50%. Id.
                                  28   8
                                         Defendants argue that Noto testified at his deposition that by “mature markets” he meant those
                                                                                        13
                                        Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 14 of 31




                                   1   was misleading in light of Defendant’s omission of (1) the declining DAU/MAU trend across all

                                   2   top 20 markets, which, as mentioned above, accounted for the vast majority of Twitter’s users and

                                   3   revenue, ECF No. 362-15 at 178; (2) the fact that 17 out the top 20 markets had a DAU/MAU of

                                   4   less than 50%, id.; and (3) the fact that 19 out of the top 20 markets had a DAU/MAU that had

                                   5   fallen over the prior year, ECF No. 362-15 at 80-81.

                                   6          The second statement that Plaintiffs challenge as misleading is the following:

                                   7                  In our more mature markets we have very high DAU to MAU, 50%
                                                      plus, and in emerging markets we have very low DAU to MAU at
                                   8                  20% range. They all migrate up to a higher rate over time.
                                   9   ECF No. 371-18 at 9. Plaintiffs contend that “they all migrate up to a higher rate over time” was

                                  10   misleading because the Q4 2014 earnings binder shows that, over the prior four quarters, the

                                  11   DAU/MAU had fallen in 19 of Twitter’s top 20 markets and it declined from 42% to 38% for the

                                  12   “Rest of the World” collectively. ECF No. 362-15 at 80-81. Further, the DAU/MAU for
Northern District of California
 United States District Court




                                  13   emerging markets had declined throughout 2014. ECF No. 363-9 at 6.

                                  14          The Court concludes that Plaintiffs have shown that a genuine dispute exists with respect

                                  15   to whether the challenged statement is misleading. As Plaintiffs point out, the Q4 2014 earnings

                                  16   binder shows various declining trends that contradict the positive trend conveyed by the statement

                                  17   “they all migrate up over time.” The binder shows a declining trend for DAU/MAU of the top 20

                                  18   markets collectively, a declining trend for 19 of the top 20 markets individually, and a declining

                                  19   trend for the DAU/MAU for the rest of the world, collectively. ECF No. 362-15 at 80-81.

                                  20   Further, Twitter data shows that DAU/MAU had declined for emerging markets throughout 2014.

                                  21   ECF No. 363-9 at 6. A reasonable jury could conclude that a disclosure of these omitted

                                  22   downward trends would have altered the total mix of information available in the eyes of a

                                  23   reasonable investor, because, as discussed above, Twitter had previously disclosed the existence of

                                  24   a relationship between DAU/MAU and revenue.

                                  25          Defendants suggest that the “they all migrate up” statement refers exclusively to emerging

                                  26
                                  27   individual markets that had a DAU/MAU of 50% or more. See ECF No. 348-12 at 325-27. This
                                       testimony does not alter the conclusion that a genuine dispute exists as to whether the challenged
                                  28   statement was misleading.
                                                                                        14
                                         Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 15 of 31




                                   1   markets, and not mature markets, and argue that the statement is accurate because Twitter data

                                   2   shows that emerging markets’ DAU/MAU “typically” or “generally” migrated up over time. See

                                   3   ECF No. 314-4 at 25. This is insufficient to show that the challenged statement is not misleading

                                   4   as a matter of law. A reasonable jury could interpret the statement in question as referring to the

                                   5   DAU/MAU of mature markets or to the DAU/MAU of emerging markets, or both (particularly

                                   6   given that the statement expressly referred to “all” markets). Defendants have not even tried to

                                   7   show how or why “they all migrate up” would not be misleading to the extent that a reasonable

                                   8   investor interpreted it as referring to the DAU/MAU of more mature markets, which, as noted

                                   9   above, were overwhelmingly migrating down, not up. Further, with respect to emerging markets,

                                  10   Defendants state only that emerging markets “generally” migrate up over time, but Defendants do

                                  11   not explain how this notion squares with the downward trends discussed above for markets outside

                                  12   of the top 20.
Northern District of California
 United States District Court




                                  13          The third statement that Plaintiffs challenge as misleading is one that Costolo made after

                                  14   disclosing that the number net MAUs for Q4 2014 was 4 million, which was lower than expected:

                                  15                    Importantly, I want to highlight that the user numbers we saw in
                                                        January of this year indicate that our MAU trend has already turned
                                  16                    around, and our Q1 trend is likely to be back in the range of
                                                        absolute net adds that we saw during the first three quarters of 2014.
                                  17

                                  18   ECF No. 371-18 at 5 (emphasis added).

                                  19          Plaintiffs argue that “our MAU trend has already turned around” suggested a positive trend

                                  20   in MAU growth and was misleading because Defendants omitted the declining DAU/MAU trends

                                  21   discussed above.

                                  22          The Court agrees. Because it was made after disclosing lower-than-expected MAU growth

                                  23   for Q4 2014, a reasonable jury could conclude that the challenged statement suggested a recovery

                                  24   from disappointing MAU growth in Q4 2014 and an upward trend in MAU growth. A reasonable

                                  25   jury could further conclude that Defendants’ omission of the declining DAU/MAU trends

                                  26   discussed above, which cut against the notion of positive MAU growth, rendered the challenged

                                  27   statement misleading, because the disclosure of the omitted declining DAU/MAU trends would

                                  28   have altered the total mix of available information in the eyes of a reasonable investor.
                                                                                          15
                                        Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 16 of 31




                                   1          Twitter has publicly stated that its success and financial performance depend, at least in

                                   2   part, on the size and engagement of its user base. See, e.g., ECF No. 370-5 at 26 (Twitter’s

                                   3   November 4, 2013, Amended Form S-1 Registration Statement stating that “[t]he size of our user

                                   4   base and our users’ level of engagement are critical to our success” and “[o]ur financial

                                   5   performance has been and will continue to be significantly determined by our success in growing

                                   6   the number of users and increasing their overall level of engagement on our platform as well as the

                                   7   number of ad engagements”). User growth depends in part on user engagement, because users

                                   8   who are more engaged are less likely to “churn” (i.e., stop using the platform). See ECF No. 362-

                                   9   6 at 4, 10 (Akash Garg, a senior member of Twitter’s growth team, testifying during his deposition

                                  10   that more engaged users are less likely to churn and that daily active use “is certainly a

                                  11   prerequisite for healthy MAU growth”); ECF No. 413-21 at 2 (email from Costolo to Twitter’s

                                  12   board stating that “[w]e simply won’t be able to grow the business at the pace we’d like if we
Northern District of California
 United States District Court




                                  13   don’t start adding more healthy users to the platform who use us on a more regular basis in the

                                  14   way our healthiest core users do, almost daily”). Market participants wrote about the existence of

                                  15   a relationship between user engagement, user growth, and Twitter’s performance. See, e.g., ECF

                                  16   No. 372-4 at 5 (analyst report stating that “retaining and engaging existing users is also extremely

                                  17   important to Twitter’s future growth”); ECF No. 437-1 at 31-33. Based on the foregoing, a

                                  18   reasonable jury could conclude that declining trends in user engagement, as shown by

                                  19   DAU/MAU, which Noto touted as the “best way to quantify the impact of engagement,” ECF No.

                                  20   371-2 at 94, would have been material to a reasonable investor, because such declining trends

                                  21   suggested that Twitter’s future user growth and financial performance would stall or decline.

                                  22          Defendants argue that the challenged statement was not misleading because the MAU

                                  23   numbers that Defendants reported during the February 5 earnings call were accurate. See ECF No.

                                  24   314-4 at 20-21. This argument is unavailing because Plaintiffs are not challenging the accuracy of

                                  25   the MAU numbers reported; instead, they challenge the phrase “our MAU trend has already turned

                                  26   around.” As discussed above, a reasonable jury could find that, based on the context in which it

                                  27   was made, the challenged statement conveyed a positive MAU trend, and that, in order to avoid

                                  28   misleading investors, Defendants were required to disclose the declining DAU/MAU trends
                                                                                         16
                                           Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 17 of 31




                                   1   discussed above, which cut against the implied positive MAU trend. See Schueneman, 840 F.3d

                                   2   698 at 705-706 (“‘[O]nce defendants cho[o]se to tout’ positive information to the market, ‘they

                                   3   [were] bound to do so in a manner that wouldn’t mislead investors,’ including disclosing adverse

                                   4   information that cut[] against the positive information.”). Further, even if the MAU numbers

                                   5   reported on February 5 were accurate, as Defendants contend, that would not preclude a finding

                                   6   that a statement containing or surrounded by the accurate MAU numbers was misleading. In re

                                   7   Convergent, 948 F.2d at 512 (“Some statements, although literally accurate, can become, through

                                   8   their context and manner of presentation, devices which mislead investors. For that reason, the

                                   9   disclosure required by the securities laws is measured not by literal truth, but by the ability of the

                                  10   material to accurately inform rather than mislead prospective buyers.”).

                                  11           Defendants next argue that Plaintiffs cannot show that the challenged statement suggested

                                  12   a positive trend in MAU growth, because Twitter had disclosed a declining trend in MAU growth
Northern District of California
 United States District Court




                                  13   in its Form 10-K for fiscal year 2014, and because some analysts reported that Twitter’s MAU

                                  14   growth was declining. See ECF No. 354-1 at 8 (10-K); ECF No. 344-5 (BMO report); ECF No.

                                  15   344-6 (Wunderlich report); ECF No. 344-7 (Stifel report). This argument is not persuasive

                                  16   because it fails to acknowledge that Noto uttered the challenged statement after discussing lower-

                                  17   than-expected MAU growth for Q4 2014; based on that context, the phrase “turned around” could

                                  18   be reasonably interpreted as suggesting a positive MAU trend. 9 Further, at least some analysts

                                  19   interpreted the challenged statement as “suggest[ing] that MAU will grow” over the next quarter.

                                  20   See ECF No. 371-23 at 2 (FB analyst report dated February 7, 2015, produced by Defendants in

                                  21   litigation).

                                  22           Defendants next contend that the omission of the declining DAU/MAU trends did not

                                  23   render the challenged statement misleading, because churn was not increasing during the Class

                                  24

                                  25   9
                                         This distinguishes the facts here from the facts in the cases upon which Defendants rely to
                                       support the proposition that the challenged statement is not actionable. See, e.g., Reinschmidt v.
                                  26   Zillow, Inc., No. C12-2084 RSM, 2014 WL 5343668, at *1 (W.D. Wash. Oct. 20, 2014)
                                       (dismissing a Section 10(b) claim because the plaintiff failed to allege any affirmative statement
                                  27   by the defendant that could be interpreted as misleading in light of the defendants’ other
                                       disclosures); Abuhamdan v. Blyth, Inc., 9 F. Supp. 3d 175, 195-97 (D. Conn. 2014) (same);
                                  28   McGovney v. Aerohive Networks, Inc., 367 F. Supp. 3d 1038, 1055-58 (N.D. Cal. 2019) (same).
                                                                                         17
                                            Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 18 of 31




                                   1   Period. Defendants argue that, without proof of an actual increase in churn, Plaintiffs’ materiality

                                   2   theory falls apart, because declining DAU/MAU would not have rendered MAU growth

                                   3   implausible if the DAU/MAU decline was not accompanied by increased churn. See ECF No.

                                   4   396-4 at 11-12. This argument misses the point. Plaintiffs need not show an actual increase in

                                   5   churn in order to show that a genuine dispute for the jury exists with respect to whether the

                                   6   challenged statement was misleading.10 Plaintiffs’ materiality theory requires only that relevant

                                   7   market participants have understood that there was a relationship between user engagement and

                                   8   Twitter’s user growth and financial success. Plaintiffs have pointed to evidence from which a

                                   9   reasonable jury could conclude that market participants understood this relationship. See, e.g.,

                                  10   ECF No. 370-5 at 26; ECF No. 372-4 at 5; ECF No. 437-1 at 31-33.

                                  11            Finally, Defendants point to the phrase that came after the challenged statement, namely

                                  12   that “our Q1 trend is likely to be back in the range of absolute net adds that we saw during the first
Northern District of California
 United States District Court




                                  13   three quarters of 2014,” and argue that such language is forward-looking and brings the challenged

                                  14   statement within the safe harbor provision of the Private Securities Litigation Reform Act

                                  15   (“PSLRA”), 15 U.S.C. § 78u-5(c)(1)(A)(i). The Court disagrees.

                                  16            “The PSLRA’s safe harbor is designed to protect companies and their officials from suit

                                  17   when optimistic projections of growth in revenues and earnings are not borne out by events. But

                                  18   the safe harbor is not designed to protect companies and their officials when they knowingly make

                                  19   a materially false or misleading statement about current or past facts. Nor is the safe harbor

                                  20   designed to protect them when they make a materially false or misleading statement about current

                                  21   or past facts, and combine that statement with a forward-looking statement.” In re Quality Sys.,

                                  22   Inc. Sec. Litig., 865 F.3d 1130, 1142 (9th Cir. 2017).

                                  23            Here, the aspect of the statement that Defendants challenge is the statement that “our MAU

                                  24   trend has already turned around,” which is not forward-looking. Defendants have not cited any

                                  25   authority showing that language similar to “has already turned around” has been interpreted as

                                  26
                                  27   10
                                          Plaintiffs have nevertheless pointed to evidence showing that the churn rate increased during the
                                       relevant time period. See, e.g., ECF No. 367-17 at 27 (showing that churn rate increased from
                                  28   .77% to .80% from January to July 2015).
                                                                                        18
                                        Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 19 of 31




                                   1   forward-looking by any court. Further, the fact that “has already turned around” was followed by

                                   2   a forecast of future growth does not convert the challenged statement into a forward-looking

                                   3   statement. See id. at 1141 (“We hold that a defendant may not transform non-forward-looking

                                   4   statements into forward-looking statements that are protected by the safe harbor provisions of the

                                   5   PSLRA by combining non-forward-looking statements about past or current facts with forward-

                                   6   looking statements about projected revenues and earnings.”).

                                   7          In sum, a genuine dispute exists with respect to whether three statements made by

                                   8   Defendants during the February 5, 2015, earnings call were misleading.

                                   9                          b.      April 28, 2015, challenged statement

                                  10          During an earnings call for Q1 2015 held on April 28, 2015, Noto stated in response to a

                                  11   question about engagement:

                                  12                  In terms of engagement metrics, there’s a lot of different metrics
Northern District of California




                                                      that we look at internally. There’s not one metric for engagement.
 United States District Court




                                  13                  And so I can give you a sense of some of them and quite frankly, we
                                                      would like to be able to give you more visibility on this, but there’s
                                  14                  just a number of different measurements. DAU is one measurement
                                                      of engagement. We talked about that at Analyst Day. It’s a
                                  15                  measurement that is dependent by market and you could have a mix
                                                      shift so that could be a little bit misleading, but DAU to MAU ratios
                                  16                  in the quarter were similar to what they were by market relative to
                                                      Analyst Day.
                                  17

                                  18   ECF No. 371-28 at 20 (emphasis added).

                                  19         Plaintiffs argue that the statement “DAU to MAU ratios in the quarter were similar to what

                                  20   they were by market relative to Analyst Day” is misleading because, according to the earnings

                                  21   binder for Q1 2015, the DAU/MAU for the top 20 markets had fallen to 44.3%, from 48% at

                                  22   Analyst Day, and “continue[d] to go down at a linear pace.” ECF No. 362-38 at 139. Plaintiffs

                                  23   also note that, from Q3 2014 through Q1 2015, DAU/MAU had fallen in 15 of Twitter’s top 20

                                  24   markets, including all of its top 5 markets. Id. at 69-79.

                                  25         Defendants do not dispute that the DAU/MAU ratios just described declined since Analyst

                                  26   Day. Defendants argue, however, that Noto’s use of the word “similar” in the challenged

                                  27   statement was not misleading as a matter of law because any declines in DAU/MAU since Analyst

                                  28
                                                                                         19
                                            Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 20 of 31




                                   1   Day were not significant.11 See ECF No. 314-4 at 25-26.

                                   2           The Court concludes that a genuine dispute exists with respect to whether the challenged

                                   3   statement was misleading. Plaintiffs argue, and Defendants do not dispute, that the only

                                   4   DAU/MAU ratio reported at Analyst Day was the one for the top 20 markets, collectively, which

                                   5   was 48% at that time. As a result, a reasonable jury could conclude that Noto’s April 28

                                   6   comparison of DAU/MAU relative to Analyst Day necessarily referred to the DAU/MAU of the

                                   7   top 20 markets. A reasonable jury could further conclude that, in the eyes of a reasonable

                                   8   investor, the DAU/MAU as of April 28 was not “similar” to the 48% DAU/MAU reported at

                                   9   Analyst Day, and that the disclosure of the omitted DAU/MAU for the top 20 markets of 44.3%

                                  10   would have altered the total mix of information available. This is so because, per Defendants’

                                  11   own statements at Analyst Day, an increase in the DAU/MAU ratio from 48% to 51% (an increase

                                  12   of 3%) could generate an additional $500 million in annual revenue. ECF No. 371-2 at 94. In
Northern District of California
 United States District Court




                                  13   light of that disclosed relationship between DAU/MAU and revenue, a jury could conclude that a

                                  14   reasonable investor would consider a decline of 3.7% in the DAU/MAU ratio to be significant.

                                  15                   2.      Scienter

                                  16            “To establish liability under § 10(b) and Rule 10b–5, a private plaintiff must prove that the

                                  17   defendant acted with scienter[.]” Matrixx Initiatives, 563 U.S. at 48 (citation and internal

                                  18   quotation marks omitted). Scienter is “a mental state that not only covers “intent to deceive,

                                  19   manipulate, or defraud,” but also “deliberate recklessness[.]” Schueneman, 840 F.3d at 705

                                  20   (internal citations omitted). “[D]eliberate recklessness is an extreme departure from the standards

                                  21   of ordinary care . . . which presents a danger of misleading buyers or sellers that is either known to

                                  22   the defendant or is so obvious that the actor must have been aware of it.” Id. (citation and internal

                                  23   quotation marks omitted). “Scienter can be established by direct or circumstantial evidence.”

                                  24   Provenz v. Miller, 102 F.3d 1478, 1490 (9th Cir. 1996) (citation omitted).

                                  25

                                  26
                                       11
                                         The authorities upon which Defendants rely for the proposition that the DAU/MAU declines
                                  27   were not significant enough to be actionable are inapposite. In none of the cited cases did the
                                       plaintiff challenge, like Plaintiffs do here, a statement by the defendant indicating that the current
                                  28   level of a particular metric was similar to a level previously disclosed by the defendant.
                                                                                         20
                                            Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 21 of 31




                                   1            “Generally, scienter should not be resolved by summary judgment.” Id. at 1489-90.

                                   2                   Cases where intent is a primary issue generally are inappropriate for
                                                       summary judgment unless all reasonable inferences that could be
                                   3                   drawn from the evidence defeat the plaintiff’s claim. . . . However,
                                                       in opposing a motion for summary judgment the plaintiff must
                                   4                   present significant probative evidence relevant to the issue of intent,
                                                       e.g. the time, place or nature of the alleged fraudulent activities;
                                   5                   mere conclusory allegations are insufficient to require the motion for
                                                       summary judgment be denied.
                                   6

                                   7   Id. (citation and internal quotation marks omitted). “Thus, summary judgment on the scienter

                                   8   issue is appropriate only where there is no rational basis in the record for concluding that any of

                                   9   the challenged statements was made with requisite scienter.” Id. at 1490 (citation and internal

                                  10   quotation marks omitted) (emphasis in the original).

                                  11            Plaintiffs contend that a genuine dispute exists with respect to whether Defendants acted

                                  12   with scienter when making each of the challenged statements. Plaintiffs point to evidence
Northern District of California
 United States District Court




                                  13   showing that Defendants were aware of the declining DAU/MAU trends discussed above and that

                                  14   such trends would have been material to investors.

                                  15            The Court concludes that a genuine dispute exists as to whether Defendants acted with

                                  16   scienter in making the challenged statements.12 As discussed above, Defendants failed to disclose

                                  17   declining trends in DAU/MAU when making the challenged statements. Plaintiffs have pointed to

                                  18   sufficient evidence based on which a reasonable jury could conclude that Defendants were aware

                                  19   of such declining DAU/MAU trends. See, e.g., ECF Nos. 362-15 and 362-38 (earnings binders for

                                  20   Q4 2014 and Q1 2015, which were disseminated to Noto and top executives before earnings calls

                                  21   and contained detailed information about DAU/MAU); ECF No. 362-23 (email stating that

                                  22   metrics dashboard for Noto would include DAU/MAU); ECF No. 363-19 (email stating that CFO

                                  23   dashboard would be updated daily); ECF No. 362-24 (email to Noto and others attaching detailed

                                  24   user metrics slides); ECF No. 363-20 (email stating that weekly meetings to discuss user retention

                                  25

                                  26   12
                                          Because a genuine dispute exists as to whether Costolo and Noto acted with scienter, the same
                                       is true as to Twitter. See In re ChinaCast Educ. Corp. Sec. Litig., 809 F.3d 471, 476 (9th Cir.
                                  27   2015) (“The scienter of the senior controlling officers of a corporation may be attributed to the
                                       corporation itself to establish liability as a primary violator of § 10(b) and Rule 10b–5 when those
                                  28   senior officials were acting within the scope of their apparent authority.”).
                                                                                         21
                                         Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 22 of 31




                                   1   and related metrics, which included DAU/MAU, would be held); ECF No. 363-21 (email to Noto

                                   2   and others containing “Monthly Metrics Review” for Q1 2015, including DAU/MAU trends); see

                                   3   also Nursing Home Pension Fund, Local 144 v. Oracle Corp., 380 F.3d 1226, 1230 (9th Cir.

                                   4   2004) (“The most direct way to show both that a statement was false when made and that the party

                                   5   making the statement knew that it was false is via contemporaneous reports or data, available to

                                   6   the party, which contradict the statement.”).

                                   7          Additionally, Plaintiffs have pointed to evidence from which a reasonable jury could

                                   8   conclude that Defendants should have known that the omitted DAU/MAU information would

                                   9   have been material to investors. Per Defendants’ own statements at Analyst Day, the market was

                                  10   aware that an increase in the DAU/MAU ratio from 48% to 51% (an increase of 3%) could

                                  11   generate an additional $500 million in annual revenue. ECF No. 371-2 at 94. In light of that

                                  12   disclosure, and Defendants’ awareness of the DAU/MAU declining trends, a reasonable jury could
Northern District of California
 United States District Court




                                  13   conclude that Defendants should have known that the market would attach significance to the

                                  14   omitted DAU/MAU information, and that the danger of misleading investors by omitting such

                                  15   information from the challenged statements was “obvious.” See S.E.C. v. Platforms Wireless Int’l

                                  16   Corp., 617 F.3d 1072, 1094 (9th Cir. 2010) (“When the defendant is aware of the facts that made

                                  17   the statement misleading, he cannot ignore the facts and plead ignorance of the risk.”) (citation

                                  18   and internal quotation marks omitted).

                                  19          Defendants argue that Plaintiffs have not pointed to evidence showing that they intended to

                                  20   mislead investors. This argument is unavailing, because deliberative recklessness is sufficient to

                                  21   find scienter. Based on the evidence discussed above, a reasonable jury could conclude that

                                  22   Defendants were, at the very least, deliberatively reckless in failing to disclose the declining

                                  23   DAU/MAU trends, and thus acted with the requisite scienter.

                                  24          Defendants next argue that their failure to disclose DAU/MAU information was justified

                                  25   because Twitter was not ready to disclose it. As support, Defendants point to evidence of internal

                                  26   debate at Twitter about which user metrics to disclose after Twitter stopped disclosing Timeline

                                  27   Views, as well as “quality control” issues with respect to DAU. See ECF No. 314-4 at 27-28; ECF

                                  28   No. 396-4 at 15. This argument is unpersuasive because it ignores that Defendants did disclose
                                                                                         22
                                            Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 23 of 31




                                   1   specific DAU/MAU data at Analyst Day, as discussed above. See, e.g., ECF No. 371-2 at 91

                                   2   (Noto states at Analyst Day that the “year-to-date DAU to MAU ratio for our top 20 markets” is

                                   3   48%). In light of the Analyst Day disclosure, a reasonable jury could find that Defendants’

                                   4   omission of DAU/MAU information on February 5 and April 28 was not justified on the basis that

                                   5   Twitter was not ready to disclose that kind of data.

                                   6            Defendants also attempt to justify their failure to disclose DAU/MAU data on the ground

                                   7   that disclosing it would have been inconsistent with Twitter’s “total audience” strategy, which

                                   8   aimed to increase Twitter’s “reach,” as opposed to user engagement (or “frequency”).13 See ECF

                                   9   No. 314-4 at 26-27. Plaintiffs have pointed to evidence that contradicts this argument. At Analyst

                                  10   Day, Defendants repeatedly mentioned their goal of building the largest “daily audience” and the

                                  11   need to grow their base of “healthy” users who were more engaged and used Twitter more

                                  12   frequently. ECF No. 371-2 at 5, 20. Further, Noto described DAU/MAU as a “major growth
Northern District of California
 United States District Court




                                  13   driver” of revenue, ECF No. 371-2 at 91, and as a “frequency” metric and the “best way to

                                  14   quantify the impact of engagement,” id. at 94. Noto also disclosed DAU/MAU at Analyst Day

                                  15   (48%). Id. Based on this evidence, a reasonable jury could conclude that the disclosure of

                                  16   DAU/MAU, a “frequency” metric, would not have been inconsistent with Twitter’s corporate

                                  17   strategies.

                                  18            Defendants also argue that they did not believe the challenge statements to be misleading.

                                  19   But that self-serving assertion is unavailing. As the Ninth Circuit has noted, “[i]f such a self-

                                  20   serving assertion could be viewed as controlling, there would never be a successful prosecution or

                                  21   claim for fraud.” S.E.C. v. Platforms Wireless Int’l Corp., 617 F.3d 1072, 1095 (9th Cir. 2010).

                                  22   As discussed above, there is sufficient evidence for a jury to conclude that Defendants acted with

                                  23   scienter.

                                  24

                                  25   13
                                         In that vein, Defendants also argue that Twitter’s goal was for “DAU/MAU to decline” and not
                                       increase. ECF No. 396-4 at 16. The relevance of this argument is unclear. In any event, the
                                  26   record contradicts Defendants’ assertion; it shows that Twitter experienced a declining trend in
                                       DAU/MAU and its goal was to flatten (i.e., slow or stop) the DAU/MAU decline and to increase
                                  27   both DAU and MAU. See, e.g., ECF No. 356-12 at 3, 6 (presentation titled “Audience Goals
                                       2015” stating that goals were to increase DAU and MAU year-over-year and to “target[] flat
                                  28   DAU/MAU,” which was the best-case scenario for DAU/MAU in light of its declining trends).
                                                                                         23
                                            Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 24 of 31




                                   1            Defendants next argue that their actions are inconsistent with scienter because they

                                   2   disclosed “bad news” with respect to other metrics, such as decreases in ad engagements, and

                                   3   because Twitter has acted in an “honest and candid manner” with respect to its required S-1

                                   4   disclosures and in communications with the SEC. 14 ECF No. No. 314-4 at 28. These arguments

                                   5   ignore the evidence discussed above, which supports a finding of scienter. It is for the jury to

                                   6   weigh that evidence against the evidence to which Defendants now point, which is, at best,

                                   7   tangential to the challenged statements and issues in this litigation

                                   8            Finally, Defendants argue that Costolo and Noto’s lack of sales of Twitter stock during the

                                   9   Class Period is inconsistent with scienter. But the absence of stock sales by Costolo and Noto is

                                  10   insufficient to show a lack of scienter as a matter of law. See No. 84 Employer-Teamster Joint

                                  11   Council Pension Tr. Fund v. Am. W. Holding Corp., 320 F.3d 920, 944 (9th Cir. 2003) (“Scienter

                                  12   can be established even if the officers who made the misleading statements did not sell stock
Northern District of California
 United States District Court




                                  13   during the class period. . . . In other words, the lack of stock sales by a defendant is not dispositive

                                  14   as to scienter.”).

                                  15                   3.      Loss causation

                                  16            The Securities Exchange Act of 1934 defines “loss causation” “as the plaintiff’s ‘burden of

                                  17   proving that the act or omission of the defendant alleged to violate this chapter caused the loss for

                                  18   which the plaintiff seeks to recover damages.’” Mineworkers’ Pension Scheme v. First Solar Inc.,

                                  19   881 F.3d 750, 753 (9th Cir. 2018), cert. denied, 139 S. Ct. 2741, 204 L. Ed. 2d 1131 (2019)

                                  20   (quoting 15 U.S.C. § 78u-4(b)(4)). “This inquiry requires no more than the familiar test for

                                  21   proximate cause. To prove loss causation, plaintiffs need only show a causal connection between

                                  22   the fraud and the loss, by tracing the loss back to the very facts about which the defendant lied[.]

                                  23   Disclosure of the fraud is not a sine qua non of loss causation, which may be shown even where

                                  24   the alleged fraud is not necessarily revealed prior to the economic loss.” Id. (internal citations and

                                  25

                                  26   14
                                         The fact that the SEC failed to take any adverse action with respect to Twitter’s written
                                       disclosures has no bearing on the question of whether the challenged statements here were
                                  27   misleading. See 15 U.S.C. § 78z (providing that action or inaction by the SEC shall not be
                                       “deemed a finding by such authority that [a] statement or report is true and accurate on its face or
                                  28   that it is not false or misleading”).
                                                                                          24
                                         Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 25 of 31




                                   1   quotation marks omitted). “[L]oss causation is a ‘context-dependent’ inquiry as there are an

                                   2   ‘infinite variety’ of ways for a tort to cause a loss.” Lloyd v. CVB Fin. Corp., 811 F.3d 1200, 1210

                                   3   (9th Cir. 2016). “Because loss causation is simply a variant of proximate cause, the ultimate issue

                                   4   is whether the defendant’s misstatement, as opposed to some other fact, foreseeably caused the

                                   5   plaintiff’s loss.” Id.

                                   6           “A plaintiff is not required to show that a misrepresentation was the sole reason for the

                                   7   investment’s decline in value in order to establish loss causation.” In re Daou Sys., Inc., 411 F.3d

                                   8   1006, 1025 (9th Cir. 2005) (citation and internal quotation marks omitted). “[A]s long as the

                                   9   misrepresentation is one substantial cause of the investment’s decline in value, other contributing

                                  10   forces will not bar recovery under the loss causation requirement but will play a role in

                                  11   determining recoverable damages.” Id. (citation and internal quotation marks omitted).

                                  12           Here, the parties do not dispute that two sets of declines of Twitter’s stock price occurred;
Northern District of California
 United States District Court




                                  13   the first on April 28 and April 29, 2015, and the second from July 29 through August 3, 2015.

                                  14           The parties disagree that a genuine dispute exists as to whether the declines have a causal

                                  15   link to the challenged statements. The Court addresses each set of declines, in turn.

                                  16                            a.    April 28 and April 29 declines

                                  17           On April 28, 2015, Twitter made disclosures with respect to its performance in Q1 2015.

                                  18   It disclosed that its MAU was 302 million, up from 288 million in the previous quarter. ECF No.

                                  19   371-27 at 3. Twitter also revealed that it would be reducing its revenue guidance for the rest of

                                  20   FY2015. Id. at 4. During an earnings call on April 28, Defendants stated that, although Twitter

                                  21   had met its MAU projections for 1Q 2015, there were some “headwinds” and Twitter’s “visibility

                                  22   is actually limited as it relates to Q2 MAU,” MAU is off to a “slow start” and “the trend [in MAU

                                  23   growth] is not similar to Q1.” ECF No. 371-28 at 12.

                                  24           Plaintiffs contend that a genuine dispute exists with respect to whether the declines of

                                  25   Twitter’s stock price on April 28, 2015, and April 29, 2015, were caused by partial revelations on

                                  26   April 28 of the problems with user growth that the challenged statements had concealed. Plaintiffs

                                  27   argue that the challenged statements, which are discussed in more detail above, concealed

                                  28   problems with user engagement and user growth, and that the April 28 disclosures regarding
                                                                                         25
                                        Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 26 of 31




                                   1   revised FY 2015 revenue guidance and poor MAU visibility constituted a partial disclosure of

                                   2   such problems, which, in turn, caused the price of Twitter stock to decline. The April 28

                                   3   disclosures partially revealed problems with respect to user growth by announcing that there were

                                   4   some “headwinds” with respect to MAU. That said, Defendants’ statement on April 28 that

                                   5   DAU/MAU was “similar” to what it was on Analyst Day served to keep concealed problems with

                                   6   user engagement, as well as the potential impact that such problems could have on user growth

                                   7   and revenue.

                                   8          Plaintiffs contend that the analysis conducted by their expert, Dr. Steven Feinstein, shows

                                   9   that $8.97 of the decline on April 28 and all $3.96 of the decline on April 29 were caused by the

                                  10   April 28 disclosures regarding reduced MAU visibility and reduced revenue guidance, because

                                  11   such disclosures dissipated some of the price inflation that had been created by the challenged

                                  12   statements. See, e.g., ECF No. 352-10 ¶¶ 8-12, 120-137, 140-141. Plaintiffs also point to analyst
Northern District of California
 United States District Court




                                  13   reports published after the April 28 disclosures, in which analysts stated that they had reduced

                                  14   their revenue estimates for Twitter because of concerns about weaker engagement, lack disclosure

                                  15   of engagement metrics, and audience growth issues. See, e.g., ECF No. 372-9 at 2 (Morgan

                                  16   Stanley report dated April 29, 2015, stating that “[w]e are cutting our revenue estimates by 6% for

                                  17   the full year [2015] on lower user and weaker engagement assumptions”); ECF No. 372-10

                                  18   (Rosenblatt report dated April 29, 2015, stating that “[u]ser growth lackluster at best in the near

                                  19   term” and “[l]ack of ‘usage’ metrics (TLVs discontinued) suggests audience growth issues” as

                                  20   “key reasons for our rating downgrade on the stock”). Plaintiffs further point to internal Twitter

                                  21   documents showing that Twitter’s revenue estimates for FY2015 were based in part on metrics

                                  22   such as DAU/MAU. See, e.g., ECF No. 363-26 at 2 (email written by Jeff Dejelo stating FY2015

                                  23   revenue guidance and noting that the “bottom-end of the range” is based on the “metrics driven

                                  24   model” and further noting that one reason for that estimate is that “DAU growth is relatively flat

                                  25   consistent with historicals”); ECF No. 363-27 at 26-27 (identifying MAU and DAU/MAU as

                                  26   inputs to the “Revenue Metrics Model” and “DAU/MAU declining” as one of the “Key Risks”

                                  27   with respect to FY2015 revenue); ECF No. 371-25 at 9 (Jeff Dejelo deposition testimony

                                  28
                                                                                        26
                                            Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 27 of 31




                                   1   confirming that DAU/MAU was a factor in calculating revenue for FY2015 based on revenue

                                   2   metrics model).15

                                   3            The Court concludes that there is a genuine dispute with respect to whether a causal

                                   4   connection exists between the Twitter stock-price declines of April 28 and 29 and the challenged

                                   5   statements of February 5 and April 28, which are discussed at length in the previous section.

                                   6   Based on Dr. Feinstein’s analysis and opinions, and the other evidence cited above, a reasonable

                                   7   jury could conclude (1) that the April 28 disclosures about MAU growth and revenue guidance

                                   8   constituted partially corrective disclosures that revealed, to some extent, problems with user

                                   9   growth that the challenged statements of February 5 and April 28 had concealed, and (2) that

                                  10   market participants reacted accordingly based on market perception of a connection between user

                                  11   growth, user engagement, and revenue. Based on this evidence, a reasonable jury could conclude

                                  12   that the stock declines of April 28 and 29 were proximately caused by the challenged statements of
Northern District of California
 United States District Court




                                  13   February 5 and April 28.

                                  14            Defendants have not shown that the issue of loss causation can be resolved as a matter of

                                  15   law with respect to the stock declines of April 28 and April 29. Defendants argue that Dr.

                                  16   Feinstein’s opinions are unreliable and therefore are insufficient to preclude the entry of summary

                                  17   judgment because Dr. Feinstein failed to explain his methodology, failed to consider confounding

                                  18   variables, and assumed causal connections.16 The Court concluded in a separate order, however,

                                  19   that Dr. Feinstein’s opinions are not subject to exclusion based on these arguments. See ECF No.

                                  20   421. Further, Dr. Feinstein did consider confounding factors and excluded the impact of factors

                                  21   unrelated to the challenged statements from his stock-price decline estimates. 17 See, e.g., ECF

                                  22
                                       15
                                  23      Defendants point to other portions of Dejelo’s deposition testimony where Dejelo testified that
                                       he did not recall using DAU/MAU to estimate revenue. ECF No. 396-4 at 22. Defendants do not
                                  24   dispute, however, that the portions of Dejelo’s deposition testimony cited by Plaintiffs show that
                                       Dejelo admitted that DAU/MAU was a factor in calculating revenue based on the metrics model.
                                  25   16
                                          Defendants make the same arguments with respect to Dr. Feinstein’s opinion that the Twitter
                                       stock-price declines from July 29 to August 3 were caused by the challenged statements. The
                                  26   Court rejects those arguments for the same reasons stated in this paragraph.
                                       17
                                  27      Defendants argue that Dr. Feinstein was incorrect in attributing $2.54 of the decline on April 28
                                       to Defendants’ alleged fraud. ECF No. 314-4 at 34. The question of how much of the decline can
                                  28   be attributed to the challenged statements, as opposed to other factors, is a factual question for the
                                       jury. See In re Daou Sys., Inc., 411 F.3d at 1025 (“[A]s long as the misrepresentation is one
                                                                                        27
                                            Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 28 of 31




                                   1   No. 352-10 ¶¶ 120-137. It is for the jury to weigh Dr. Feinstein’s opinions.

                                   2            Defendants next argue that the revised revenue guidance18 was caused by matters unrelated

                                   3   to problems with user growth and user engagement, such as issues relating to advertising revenue,

                                   4   and for that reason, Plaintiffs cannot establish a causal connection between the challenged

                                   5   statements and the stock-price declines of April 28 and 29. ECF No. 314-4 at 32-33. To survive

                                   6   summary judgement, however, Plaintiffs need only point to evidence supporting a reasonable

                                   7   finding that the challenged statements were one substantial cause for the stock-price declines. In

                                   8   re Daou Sys., Inc., 411 F.3d at 1025 ( “[A]s long as the misrepresentation is one substantial cause

                                   9   of the investment’s decline in value, other contributing forces will not bar recovery under the loss

                                  10   causation requirement but will play a role in determining recoverable damages.”) (citation and

                                  11   internal quotation marks omitted). Plaintiffs have done that by pointing to the evidence discussed

                                  12   above.
Northern District of California
 United States District Court




                                  13                          b.      July 29 through August 3 declines

                                  14            On July 28, 2015, Twitter issued results for Q2 2015 and held an earnings call. ECF No.

                                  15   272-15. During that call, Noto revealed that Twitter’s DAU/MAU ratio for the top 20 markets had

                                  16   fallen to 44% from the 48% reported at Analyst Day, and that Twitter did “not expect to see

                                  17   sustained meaningful growth in MAUs” for “a considerable period of time.” ECF No. 371-32 at

                                  18   7.

                                  19            The Court concludes that Plaintiffs have shown that a genuine dispute exists as to whether

                                  20   the declines of Twitter’s stock price from July 29 to August 3, 2015, were caused by the

                                  21   challenged statements. Plaintiff point to the testimony of Dr. Feinstein, who concluded that

                                  22   Twitter’s stock suffered a company-specific decline of $5.40 per share on July 29 and a decline of

                                  23   $7.41 from July 29 to August 3, 2015. See, e.g., ECF No. 352-10 ¶¶ 8-12, 142-151. Dr. Feinstein

                                  24

                                  25   substantial cause of the investment’s decline in value, other contributing forces will not bar
                                       recovery under the loss causation requirement but will play a role in determining recoverable
                                  26   damages.”).
                                       18
                                          Defendants argue, in passing, that Plaintiffs’ theory of loss causation with respect to the April
                                  27   28 disclosures was not alleged in the operative complaint. The Court disagrees. The operative
                                       complaint expressly refers to the revised revenue guidance for FY 2015 as one of the disclosures
                                  28   that caused the price of Twitter stock to decline. See, e.g., ECF No. 81 ¶¶ 135-36.
                                                                                        28
                                            Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 29 of 31




                                   1   further concluded that a causal connection exists between these declines and the challenged

                                   2   statements, because the July 28 disclosures revealed problems with user engagement and user

                                   3   growth that the challenged statements had concealed. Id. Plaintiffs also point to analyst reports

                                   4   stating that the problems with user engagement and user growth revealed on July 28 affected their

                                   5   evaluation of Twitter as an investment. See, e.g., ECF No. 371-33 at 2, 4 (RBC Capital Markets

                                   6   Report of July 29, 2015, stating that “[u]ser growth is vanishing and engagement is declining” and

                                   7   that “the takeaway here appears to be that both [u]ser growth AND [e]ngagement have hit walls”);

                                   8   ECF No. 372-16 at 2 (SunTrust report of July 29, 2015, stating that “Users, Daily Engagement,

                                   9   and Ad Demand Disappoint”); see also ECF No. 437-1 at 102-05.

                                  10            Defendants argue that Plaintiffs cannot establish loss causation because the corrective

                                  11   disclosures on July 28 were the materialization of a previously-disclosed risk, namely the

                                  12   disclosure on April 28 that Twitter was experiencing MAU “headwinds,” that the company was
Northern District of California
 United States District Court




                                  13   “off to a slow start in April,” and that visibility as to MAU is “limited.” ECF No. 314-4 at 33-34.

                                  14   This argument is unpersuasive because it does not take into account that the July 28 disclosures

                                  15   revealed, for the first time, a decline in DAU/MAU; DAU/MAU declines were not disclosed on

                                  16   April 28. As discussed above, Plaintiffs have pointed to sufficient evidence for a reasonable jury

                                  17   to conclude that the declining trend in DAU/MAU, as well as the impact that that declining trend

                                  18   could have on user growth and revenue, were concealed by the challenged statements of February

                                  19   5 and April 28. Accordingly, a genuine dispute exists as to whether the declines following the

                                  20   July 28 disclosures were caused by the disclosure of the DAU/MAU declining trends and the

                                  21   potential impact of such trends on user growth and revenue that the challenged statements had

                                  22   concealed.19 See Nguyen v. New Link Genetics Corp., 297 F. Supp. 3d 472, 500 (S.D.N.Y. 2018)

                                  23

                                  24   19
                                          This distinguishes the facts here from those in the cases upon which Defendants rely for the
                                       proposition that they are entitled to summary judgment on the issue of loss causation. See, e.g.,
                                  25   Nuveen Mun. High Income Opportunity Fund v. City of Alameda, Cal., 730 F.3d 1111, 1121 (9th
                                       Cir. 2013) (affirming summary judgment in favor of defendant on § 10(b) claim because plaintiff
                                  26   failed to establish any link between loss and the alleged fraud); Nguyen, 297 F. Supp. at 491
                                       (dismissing securities fraud claim because plaintiff failed to allege sufficient facts to suggest that
                                  27   defendants had concealed a risk of loss); In re Stac Elecs. Sec. Litig., 89 F.3d 1399, 1409 (9th Cir.
                                       1996) (dismissing securities fraud claim because plaintiffs’ own allegations conceded that losses
                                  28   could have been caused by factors other than the alleged fraud).
                                                                                         29
                                         Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 30 of 31




                                   1   (“[W]here the alleged misstatement conceals a condition or event which then occurs and causes

                                   2   the plaintiff’s loss, a plaintiff may plead that it is the materialization of the undisclosed condition

                                   3   or event that causes the loss.”).

                                   4          Defendants next argue that Plaintiffs cannot claim any damages for stock-price declines

                                   5   after July 29 because Twitter did not make any new disclosures after July 28. ECF No. 314-4 at

                                   6   34. However, the question of which losses can be attributed to the July 28 disclosures is a “fact-

                                   7   specific inquiry” for the jury. See No. 84 Employer-Teamster, 320 F.3d at 934 (holding that there

                                   8   is no “bright-line rule assuming that the stock price will instantly react” to corrective disclosures

                                   9   and noting that such a determination is “fact-specific”).

                                  10          B.      Section 20(a) claim

                                  11          “Section 20(a) of the Securities Exchange Act of 1934 provides for liability of a

                                  12   ‘controlling person.’” In re NVIDIA Corp. Sec. Litig., 768 F.3d 1046, 1052 (9th Cir. 2014)
Northern District of California
 United States District Court




                                  13   (quoting 15 U.S.C. § 78t(a)). “To establish a cause of action under this provision, a plaintiff must

                                  14   first prove a primary violation of underlying federal securities laws, such as Section 10(b) or Rule

                                  15   10b–5, and then show that the defendant exercised actual power over the primary violator.” Id.

                                  16   (citation omitted).

                                  17          Defendants argue that Plaintiffs’ claim under § 20(a) fails because it is “entirely derivative

                                  18   of their 10(b) and 10b5 claims.” ECF No. 314-4 at 29 n.23.

                                  19          Because the Court has concluded that Defendants have not shown that they are entitled to

                                  20   summary judgment with respect to the § 10(b) claim, Defendants’ summary judgment motion with

                                  21   respect to the § 20(a) claim likewise fails.

                                  22   VII.   CONCLUSION

                                  23          For the reasons stated above, the Court denies Defendants’ motion for summary judgment.

                                  24   Within seven days of the date this order is filed, any party may move to seal any portion of this

                                  25   order by filing an administrative motion to seal that complies with applicable local rules and this

                                  26   Court’s standing orders. The moving party must identify with specificity (by page number and

                                  27   line number) the portions of the order it seeks to seal, and it must demonstrate compelling reasons

                                  28   for sealing each portion. See Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir.
                                                                                          30
                                        Case 4:16-cv-05314-JST Document 478 Filed 04/17/20 Page 31 of 31




                                   1   2006) (holding that “compelling reasons” standard applies to judicial records related to a

                                   2   dispositive motion even if the motion or its attachments were previously filed under seal).

                                   3          IT IS SO ORDERED.

                                   4   Dated: April 17, 2020
                                                                                       ______________________________________
                                   5
                                                                                                     JON S. TIGAR
                                   6                                                           United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       31
